Citation Nr: 1604960	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for degenerative joint disease of the right knee, status post anterior cruciate ligament reconstruction, medial meniscectomy, and debridement with cyclops lesion removal, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left knee infrapatellar tendonitis, intra-articular effusion and degenerative joint disease, currently evaluated as 10 percent disabling.  

6.  Entitlement to an initial rating in excess of 10 percent for sacroiliac joint dislocation, right sacroiliac dysfunction, and chronic low back strain with degenerative instability.

7.  Entitlement to an initial rating in excess of 10 percent for the right hip condition.

8.  Entitlement to an initial rating in excess of 10 percent for the left hip condition.

9.  Entitlement to an initial compensable rating for limitation of extension of the right thigh.

10.  Entitlement to an initial compensable rating for limitation of extension of the left thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to March 1985 and from January 2003 to June 2004, with additional reserve duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In an August 2006 decision, the RO denied entitlement to service connection for fibromyalgia.  The Veteran perfected an appeal.  See August 2010 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

The Veteran testified during an October 2010 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

Subsequently, the Board remanded the issue of entitlement to service connection for fibromyalgia in May 2011, May 2013, and November 2014 for additional development, including for the provision of a VA examination and addendum opinion and to obtain additional records and evidence in support of the claim.  That additional development having been completed, the issue of the Veteran's entitlement to service connection for fibromyalgia has returned to the Board.

As concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus, as well as the issues of increased ratings for the left and right knees, the sacroiliac/low back disability, the left and right hips, and the limitation of extension of her right and left thighs, the Veteran initiated an appeal of the RO's May 2013 rating decision concerning these claims.  See September 2013 Notice of Disagreement (on VA Form 21-4138) (disagreeing with the denial of service connection for bilateral hearing loss and tinnitus, as well as the ratings assigned the sacroiliac condition, and the right and left thigh limitation of motion); September 2013 Letter from the Veteran (disagreeing with the ratings assigned the "bilateral hips, bilateral thighs, and bilateral knees" as well as the evaluation of her sacroiliac and low back disabilities).  See, too, 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  However, as will be discussed in detail below, the RO did not address these claims in a statement of the case (SOC), as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added these claims as questions on appeal.

The issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to an increased rating for degenerative joint disease of the right knee, status post anterior cruciate ligament reconstruction, medial meniscectomy, and debridement with cyclops lesion removal; entitlement to an increased rating for left knee infrapatellar tendonitis, intra-articular effusion and degenerative joint disease; entitlement to an increased initial rating for sacroiliac joint dislocation, right sacroiliac dysfunction, and chronic low back strain with degenerative instability; entitlement to an increased initial for the right hip condition; entitlement to an increased initial for the left hip condition; entitlement to an increased initial rating for limitation of extension of the right thigh; and entitlement to an increased initial rating for limitation of extension of the left thigh are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not that the Veteran's fibromyalgia is related to her active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

As service connection for fibromyalgia has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).


The Veteran maintains that she manifested symptomatology, including generalized joint pain and body aches, gastrointestinal discomfort, weakness, dizziness, and fatigue, during her second period of active service from January 2003 to June 2004.  See, e.g., October 2010 Board Hearing Testimony.  She further testified that this symptomatology was diagnosed as a viral infection or the flu by her in-service treatment providers; however, the symptoms did not subside.  She therefore sought treatment for this pathology upon her discharge, and, a little over a year following her active service, she was referred to a private rheumatologist who initially diagnosed fibromyalgia.  See id.  

In this regard, the Veteran was initially diagnosed with fibromyalgia in October 2005.  See October 2005 Initial Rheumatology Evaluation Note from W.L.L., M.D. (noting that, "[c]linically, [the Veteran] has the criteria for fibromyalgia syndrome).  Moreover, VA treatment records dated throughout the pendency of the claim reflect ongoing fibromyalgia treatment throughout the pendency of the claim.  See, e.g., November 2010 VA Treating Physician Statement (confirming 2005 diagnosis of fibromyalgia); June 2011 VA Compensation and Pension (C&P) Examination Report; February 2015 VA Cardiology Consultation Report and Addendum (reflecting that the Veteran has a history of fibromyalgia and is currently undergoing treatment for it).  Thus, a current disability is established.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).

Furthermore, although the available service treatment records (STRs) do not show diagnoses of or treatment for fibromyalgia, the Veteran is competent to report experiencing symptoms including generalized joint pain and body aches, gastrointestinal discomfort, dizziness, weakness, and fatigue during and since her second period of active service from January 2003 to June 2004.  See, e.g., January 2008 Statement in Support of Claim (noting that she developed symptoms during her deployment that were later identified as fibromyalgia by her private rheumatologist and her VA treating physician; and stating that these symptoms were identified as the flu when she sought treatment at the time).  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because she is competent to testify as to factual matters of which she has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses, that which is heard, felt, seen, smelled or tasted).

The Board additionally finds no reason to doubt the credibility of the Veteran in reporting the in-service incurrence and subsequent continuing symptoms, especially given that her statements and testimony have been partially corroborated by the medical evidence of record, including post-service private treatment records reflecting her treatment for flu-like symptoms including body aches and fatigue that persisted in the months following her discharge from active service in June 2004.  See, e.g., Treatment Notes from Providence Family Medical Clinic dated from July to October 2004 (reflecting treatment for a "viral syndrome" that resulted in symptoms including fatigue, weakness, malaise, dyspnea, and generalized body aches reportedly present since her recent deployment).  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  See, too, Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting the enhanced probative value of contemporaneous evidence).  This report of a continuity of symptomatology suggests a link between her current fibromyalgia and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Moreover, the Veteran's private treating physician indicated that there was a relationship between her reported symptomatology and the stress of her active service.  See Treatment Notes from Providence Family Medical Clinic dated from July to October 2004 (identifying symptoms including fatigue, weakness, malaise, dyspnea and generalized body aches of "unclear" etiology likely related to a "viral syndrome" brought on by the "underlying stress and lack of regular/adequate sleep and rest . . . from the long hours that she worked during her last stint with the military over the summer").  And her VA treating physician also found a relationship between her fibromyalgia and stress, noting in a November 2010 letter that "fibromyalgia often worsens in times of emotional stress, as is the case with this patient."  See November 2010 VA Treating Physician Statement.  Accordingly, the Board finds the Veteran's competent statements and testimony concerning her persistent symptomatology during and since her second period of active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  

The Veteran was afforded a VA fibromyalgia examination in June 2011, with an addendum opinion in November 2013.  The VA examiner noted the Veteran's reported history of body aches and flu-like symptoms and the private neurologist's October 2005 diagnosis of fibromyalgia.  Following an examination of the Veteran and a brief review of the available medical history, the examiner diagnosed fibromyalgia.  As to etiology, the examiner stated that because "the etiology of fibromyalgia is unknown, there is no basis in medical fact to assert that any active duty related events, or service-connected disability chronically aggravated the Veteran's fibromyalgia."  In support of this opinion, the VA examiner reasoned that there was "[n]o diagnosis of fibromyalgia was made while on active duty"; that "[n]othing in the [STRs] supports such a diagnosis"; that "[n]o aggravation is identified [in the STRs]"; and that "[t]he date of onset of symptoms (presumably based upon Veteran's statements), is unclear."

In an addendum opinion adduced in November 2013, the June 2011 VA examiner reiterated the opinion that there was "[n]o basis . . . to support the claim that fibromyalgia was incurred in, or [was] otherwise etiologically related to either of the time periods during which [the Veteran] had active military service."  The examiner based this opinion on the fact that fibromyalgia was not diagnosed until 2005, and that this 2005 diagnosis was based on reported symptomatology occurring "around September 2004," which was 3 months after the Veteran's discharge from active service.  See November 2013 VA C&P Addendum.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiners' opinion as to the onset of the Veteran's fibromyalgia, as the opinion is based primarily upon the absence of contemporaneous medical evidence confirming the Veteran's claimed in-service symptomatology, and fails to adequately address the Veteran's competent and credible lay statements as to the onset of symptoms, specifically failing to address the Veteran's credible complaints of ongoing body aches, generalized joint pain, weakness, and fatigue during and since her second period of active service, or to reconcile these complaints with his ultimate conclusions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see, too, Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, this opinion improperly relies merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there is no nexus between the Veteran's current fibromyalgia and her military service, without addressing competent and credible evidence of continuing symptoms since the onset in service.  See Dalton, 21 Vet. App. at 39-40.  Furthermore, the VA examiner failed to consider or address the private and VA medical evidence reflecting an etiological link between the stresses of the Veteran's deployment and her development of symptoms identified as manifestations of her fibromyalgia.  See Treatment Notes from Providence Family Medical Clinic dated from July to October 2004; November 2010 VA Treating Physician Statement.  See also Stefl, 21 Vet. App. at 124 (2007); Nieves- Rodriguez, 22 Vet. App. at 302.  The June 2011 VA opinion and November 2013 addendum are thus inadequate, and cannot form the basis for a denial of entitlement to service connection.

Notwithstanding the lack of an adequate VA examination report to consider the onset and etiology of the Veteran's fibromyalgia, the Board finds that the evidence supports a finding that the Veteran's fibromyalgia is related to her active service.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this regard, as noted, there is medical evidence diagnosing fibromyalgia during the pendency of the appeal; there is competent and credible evidence of incurrence of symptomatology, including body aches, generalized joint pain, weakness, and fatigue, during her active service; and there is credible lay and medical evidence relating this in-service symptomatology to her initial diagnosis of fibromyalgia in October 2005, a mere 16 months following her discharge.  See id.  Accordingly, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's fibromyalgia.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's fibromyalgia is as likely as not attributable to her active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, service connection is warranted for fibromyalgia.


ORDER

Entitlement to service connection for fibromyalgia is granted.


REMAND

As noted, in a May 2013 rating decision, the AOJ denied service connection for bilateral hearing loss and tinnitus, and also denied increased ratings for the Veteran's service-connected right and left knee disabilities, each evaluated as 10 percent disabling.  Additionally, the RO granted service connection for sacroiliac joint dislocation, right sacroiliac dysfunction, and chronic low back strain with degenerative instability; a right hip condition; a left hip condition; limitation of extension of the right thigh; and limitation of extension of the left thigh, assigning evaluations of 10 percent for the sacroiliac and left and right hip disabilities and noncompensable (0 percent) evaluations for the left and right thighs, all effective February 16, 2011.  

In September 2013, the Veteran submitted statements disagreeing with the denial of service connection for the tinnitus and bilateral hearing loss, the denial of increased ratings for her left and right knee disabilities, and the initial ratings assigned to the newly service-connected disabilities.  In response to this, the RO notified the Veteran that the May 2013 rating decision was a "provisional rating" and that she had one year from the date of notification of this rating to submit additional evidence "before a final rating will be completed."  See October 2013 Notification Letter (emphasis added).  The RO thus determined that the Veteran's September 2013 statement, although intended as a "Notice of Disagreement," was "premature as provisional ratings are not final and no appeals rights are attached."  

Nevertheless, despite the RO's classification of the May 2013 action as "provisional," there is no indication that any further action has been taken in the 32 months since the issuance of that decision.  See 38 C.F.R. § 20.200 (providing that an appeal consists of a timely filed NOD in writing and, after an SOC has been issued, a timely substantive appeal); see also 38 C.F.R. § 20.201 (providing, in pertinent part, that a NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review).

Accordingly, given the amount of time since the issuance of the rating decision concerning these claims, considering the lack of any further development actions by the RO, and in light of the Veteran's submission of a statement reflecting her clear disagreement with the RO's determinations in that decision, the Board finds that the May 2013 rating decision qualifies as an "adjudicative determination by the agency of original jurisdiction" that is subject to appeal.  See 38 C.F.R. §§ 20.201.  

The Veteran's September 2008 statement was thus a timely notice of disagreement with that adjudicative action, as it was received by VA well within one year of the rating action to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing notices of disagreement).

Accordingly, because no subsequent SOC has been issued with respect to these issues, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c) ) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal (VA Form 9 or equivalent).  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon. 

Consequently, the case is REMANDED for the following action:

The AOJ should issue a statement of the case to the Veteran addressing the matters of entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to an increased rating for degenerative joint disease of the right knee, status post anterior cruciate ligament reconstruction, medial meniscectomy, and debridement with cyclops lesion removal; entitlement to an increased rating for left knee infrapatellar tendonitis, intra-articular effusion and degenerative joint disease; entitlement to an increased initial rating for sacroiliac joint dislocation, right sacroiliac dysfunction, and chronic low back strain with degenerative instability; entitlement to an increased initial for the right hip condition; entitlement to an increased initial for the left hip condition; entitlement to an increased initial rating for limitation of extension of the right thigh; and entitlement to an increased initial rating for limitation of extension of the left thigh.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


